 RIVER WALK MANOR383RiverWalk Manor,IncandDistrict 1199-E, Na-tionalUnion of Hospital and Health Care Em-ployees,AFL-CIO Case 5-CA-17570March 22, 1989SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 29, 1986, the National Labor RelationsBoard issued a Decision and Order in theabove entitled proceeding finding that the Re-spondent had engaged in and was engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct, and ordered that the Respondent cease anddesist and take certain affirmative action to remedythe unfair labor practices 1Thereafter, theBoard petitioned the UnitedStates Court of Appeals for the Fourth Circuit forenforcement of the Board's Order On October 26,1987, in an unpublished order, the court denied enforcement of the Board's Order The court majori1281 NLRB 199 (1986)ty found, contrary to the Board, that the prounioncampaign activity by the supervisory charge nursescoerced employees into voting for the UnionThus, the court concluded that, under these cir-cumstances, the election conducted August 19,1983, and won by the Union, could not be consid-ered validIn light of the court's decision, the Board has de-cided to revoke the certification issued in Case 5-RC-11986, dismiss the complaint in the instantcase, and direct a second election 2ORDERThe NationalLaborRelations Board orders thatthe certification issued in Case 5-RC-11986 is reyoked and that the complaint in Case 5-CA-17570is dismissedIT IS FURTHER ORDERED that Case 5-RC-11986is remanded to the Regional Director for the pur-pose of conducting a second election pursuant tothe direction set forth below[Direction of Second Election omitted from pub-lication ]2 In view of our disposition of the unfair labor practice case here andour finding that a new election is warranted we reopen the underlyingrepresentation proceeding (Case 5-RC-11986)293 NLRB No 40